DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        Status of claims
Claims 2-4 and 6-10 as amended on 7/05/2022 are pending and under examination.
Claim Rejections - 35 USC § 112
				                   Deposit
Claims 2-4 and 6-10 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	All claims require one of ordinary skill in the art to have access to specific microorganisms that are bacterial strain ABP1 (CECT 9676) and bacterial strain ABP2 (CECT 9676). 
Because the microorganisms are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microorganisms are not so obtainable or available, the requirements of 35 U.S.C. 112 may be satisfied by deposit of the microorganisms. The specification does not disclose a repeatable process to obtain the claimed microorganisms and it is not clear from the specification or record that the claimed microorganism is readily available to the public.  
	The rejection may be overcome by establishing that each microorganism identified is readily available to the public and will continue to be so for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer, or by an acceptable deposit as set forth herein.  See 37 CFR 1.801-1.809. 
	If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or a statement by an attorney of record over his/her signature and registration number, stating that the deposit has been made under the Budapest Treaty and that all restrictions imposed by the depositor on availability to the public of the deposited material will be irrevocably removed upon issuance of the patent would satisfy the deposit requirement. See 37 CFR 1.808.
A declaration stating that all restrictions will be irrevocably removed upon issuance of the patent has been filed by applicants (papers files on 7/05/2022).  But copies of deposit receipts in CECT were not filed. as evidence of viability of the strains.  
 Please, file copies of deposit receipts in CECT as evidence of viability of the strains.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 2-4, 6 and 7 as amended remain/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. 
The claim recite a composition comprising one or two bacterial strains, wherein both claimed species are naturally occurring bacteria that would be found in gut of fish (specification par. 0064); and a preservative, wherein the preservative is generic as claimed and in view of specification (par. 0020). Thus, the claimed combination is a simple mixture of components that alone or in combination cannot be distinguished from  their naturally occurring counterparts. Further, the claim-recited amounts, forms and additional materials are generic and they are not different from natural occurrences, natural forms and natural materials; for example: fecal material of aquatic animals. Thus, the product as a whole is a natural product. 
This judicial exception is not integrated into a practical application because claimed elements in combination do not add a meaningful limitation or extra-solution to the claimed product, and the claimed product as a whole is nothing more than an attempt to generally link the product of nature to a particular technological environment.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, they do not add significantly more (also known as an “inventive concept”) to the exception.
Response to Arguments
Applicant's arguments filed on 7/05/2022 have been fully considered but they are not all found persuasive.
Deposit requirement is partially met by filing a deposit statement (papers filed on 7/05/2022). However, copies of deposit receipts are missing.
With regard to rejection of claims 2-4, 6 and 7 under 35 U.S.C. 101 Applicants argue that a combination of claimed bacterial strain(s) with a preservative is not found in nature and that this combination provides for preservation of composition, and, thereby, composition has markedly different characteristics (response page 5). 
This argument is not found persuasive because the claim-recited “preservative”  is a generic component as claimed and in view of specification (par. 0020). Neither specification nor claims point out any specific nature and purpose of “preservative” whether it is intended for preservation of viability and purity of probiotic bacterial strains or for preservation and/or storage of “feed”. The claimed bacterial strains appear to be Bacillus in view of specification (table 3, pages 14-15). Bacillus bacteria are lactic acid bacteria producing lactic acid and other organic acids as well as some generic bacteriocin-like compounds. Bacteriocins are known to provide for antimicrobial effect and, thus, they function as generic preservatives. The organic acids including lactic acid provide for at least some preservative effects. Thus, a composition with claimed bacteria are reasonably expected to provide for preservation effect. Thus, the claimed combination is a simple mixture of components that alone or in combination cannot be distinguished from  their naturally occurring counterparts.
Pending claims 2-4 and 6-10 are free from prior art of record as explained in the prior office action. Closest prior art (for example: US 9,247,757(Schmidt) or reference by Newaj-Fyzul (Journal of Microbiology, 2007, 103, 1699-1706) describes the use of various but different bacterial stains belonging to Bacillus subtilis as fish feed. The claimed stains are novel as disclosed by Applicants (specification par. 0039, 0077-0078, 0080).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
July 20, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653